Citation Nr: 1707012	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-40 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type II with erectile dysfunction, rated as 20 percent disabling.

2.  Entitlement to an increased rating for chondromalacia patella, left knee, postoperative, rated as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for high frequency hearing loss.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to an increased rating for diabetic retinopathy with bilateral cataracts, rated as 10 percent disabling.

6.  Entitlement to an increased rating for peripheral vascular disease, right lower extremity, rated as noncompensable prior to April 12, 2013, and 20 percent disabling thereafter.

7.  Entitlement to a compensable rating for peripheral vascular disease, left lower extremity.

8.  Entitlement to an increased rating for coronary artery disease, status post coronary artery bypass graft, rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1966 to October 1970.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an October 2009 rating decision, the RO (in pertinent part) granted service connection for "diabetes mellitus with erectile dysfunction and diabetic retinopathy with bilateral cataracts" and hypertensive heart disease; continued a previously assigned 10 percent rating for chondromalacia patella, left knee; and declined to reopen the claim for service connection for high frequency hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in April 2010 contesting the ratings assigned for the service-connected disabilities, and requesting separate ratings for his diabetic complications.  He also expressed disagreement with the denial of service connection for hearing loss.  A Statement of the Case (SOC) was issued in September 2010, and the Veteran perfected an appeal to the Board in October 2010.

In a February 2011 rating decision, the RO (in pertinent part) recharacterized the Veteran's hypertensive heart disease as "coronary artery disease" and assigned a 30 percent rating for that disability.  The Veteran filed a timely NOD with the assigned rating in October 2011.

In a June 2012 rating decision, the RO granted a separate 10 percent disability rating for "diabetic retinopathy with bilateral cataracts" and awarded service connection for peripheral vascular disease secondary to diabetes mellitus.  The Veteran filed a timely NOD in August 2012 contesting the assigned ratings.  In January 2013, the RO issued a SOC readjudicating the evaluations for coronary artery disease and peripheral vascular disease.  The Veteran perfected an appeal to the Board in February 2013.  (In a September 2014 rating decision, the RO granted an increased 20 percent rating for peripheral vascular disease of the right lower extremity, effective April 12, 2013.)

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the Veteran during the course of the appeal.  In an October 2015 rating decision, the RO granted entitlement to a TDIU.

The Veteran initially requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled in December 2016, but the Veteran failed to appear and has provided no explanation for his absence.  Consequently, the Board will proceed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeals regarding the claims for increased ratings and the issue of entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 1970 rating decision, the RO denied entitlement to service connection for high frequency hearing loss, finding no evidence of chronic ear pathology and no significant increase in hearing loss since service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the December 1970 rating decision relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision that denied entitlement to service connection for high frequency hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the December 1970 rating decision is new and material and the claim for service connection for high frequency hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In December 1970, the RO denied the Veteran's claim for high frequency hearing loss.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the December 1970 rating decision, the evidence of record included the Veteran's service treatment records, including an enlistment examination showing high frequency hearing loss bilaterally, as well as post-service evidence showing no chronic ear pathology and "no significant increase" in hearing loss.  Accordingly, service connection was denied.

Subsequent to the December 1970 rating decision, the Veteran has submitted medical records and lay statements reflecting worsening bilateral hearing loss.  In March 2009, VA afforded him an audiological examination, and a September 2010 SOC readjudicating the claim essentially conceded that new and material evidence had been received.  In light of the above, the Board finds that evidence submitted since the December 1970 rating decision is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim for service connection for high frequency hearing loss is granted.




REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

The Veteran's representative has requested that the pending claims for increased ratings be remanded in order to afford the Veteran new VA examinations.  Specifically, in a January 2017 Informal Hearing Presentation, the representative noted that the most recent examinations of record were conducted in September 2012 and April 2013, and indicated that the reports from these examinations were "too old to adequately evaluate the disabilities" in light of the Veteran's current symptomatology.  On review, the Board agrees that new VA examinations are warranted in order to ascertain the current nature and severity of the disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the Veteran's claim for service connection for a bilateral hearing loss disability, the Board likewise finds that a VA examination is necessary.  Of note, the Veteran served in combat and has generally contended that his hearing loss developed or worsened during service as a result of his exposure to firearms, jet aircraft, and helicopters.  See 38 U.S.C.A. § 1154(b).  His enlistment examination report includes an audiogram showing pure tone thresholds (presumed to be in ASA, rather than ISO (ANSI), units, and thus subject to an upward adjustment of 5 decibels) in the right ear of 45 decibels at 4000 Hertz, and in the left ear of 35 decibels at 4000 Hertz.  These findings demonstrate bilateral hearing loss at entrance.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that threshold levels above 20 decibels indicate some degree of hearing loss).  Thus, the presumption of soundness is not for application.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  However, service connection may still be established upon a showing that the Veteran's hearing loss was aggravated during service.  See 38 C.F.R. § 3.303(a).

The Veteran was afforded a VA examination in March 2009, which revealed a bilateral hearing loss disability for VA purposes, as well as bilateral tinnitus.  See 38 C.F.R. § 3.385 (for purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  However, the examiner did not offer an opinion as to whether the Veteran's hearing loss was related to or aggravated during service, as the claims file was not made available for review.

In an October 2009 addendum, the examiner indicated that she had reviewed the claims file.  She discussed the enlistment audiogram and noted that the Veteran score a 15/15 whisper test at his separation examination in 1970, cautioning, however, that such tests "do not provide frequency or intensity specific information."  The examiner then indicated that any opinion regarding service connection would be based on speculation, given the lack of audiological testing at separation.

It is well established that when VA undertakes to provide an examination or medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2.  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  In this case, the VA examiner's opinion is inadequate, as it fails to meaningfully consider the Veteran's lay contentions of worsening hearing loss during service.  Moreover, the opinion is not responsive to the question at hand-i.e., whether the Veteran's preexisting hearing loss worsened during his service.  In light of the above, a remand is warranted for a VA audiological examination and opinion.

Finally, the Board notes that there may be outstanding VA medical records that are pertinent to the claims on appeal.  Specifically, despite the fact that the Veteran has received ongoing treatment at VA facilities for many years, the most recent VA records date from October 19, 2015.  On remand, any outstanding VA records should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from October 2015 to the present.

2.  Schedule the Veteran for an examination with a VA examiner with expertise in endocrine disorders to ascertain the severity of his service-connected diabetes mellitus with erectile dysfunction.  The examiner should review the claims file, including recently submitted private medical records pertaining to the Veteran's diabetes.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated this condition, consistent with the applicable disability benefits questionnaire form (DBQ).

3.  Schedule the Veteran for an examination with a VA examiner with expertise in orthopedic disorders to ascertain the severity of his service-connected left knee disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing), the examiner should fully describe all symptomatology and functional deficits associated with this condition, consistent with the applicable DBQ.

4.  Schedule the Veteran for a VA eye examination to ascertain the severity of his service-connected diabetic retinopathy with bilateral cataracts.  The examiner should review the claims file, including recently submitted private medical records pertaining to the Veteran's eye disorders.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition, consistent with the applicable DBQ.

5.  Schedule the Veteran for an examination with a VA cardiologist or similarly qualified medical professional to ascertain the current severity of his service-connected bilateral peripheral vascular disease of the lower extremities and coronary artery disease.  (These may be examined by different examiners, if the AOJ deems it necessary).  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition, consistent with the applicable DBQ.

6.  Schedule the Veteran for an examination with a VA audiologist to determine the likely etiology of his bilateral hearing loss disability.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should opine as to the following:

(a) 	Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss, which was noted at the time of his entry into service, increased in severity during service?

(b) 	If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or undebatably) due to the natural progress of the disability?

In formulating the requested opinions, the examiner is asked to specifically discuss the Veteran's lay reports of in-service hearing loss, accepting as true that he was exposed to loud noise from firearms, jet aircraft, and helicopters while in service.  All opinions must be supported by a detailed rationale in a typewritten report.

7.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


